         Case 1:19-cv-10858-LTS-SN Document 61 Filed 10/09/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
YI SUN,
                                                                      No. 18 Civ. 11002 (LTS)(SN)
                                   Plaintiff,

                 -against-

NEW YORK CITY POLICE
DEPARTMENT, et al.,

                                    Defendants.
-------------------------------------------------------x

-------------------------------------------------------x
YI SUN,
                                                                      No. 19 Civ. 10858 (LTS)(SN)
                                   Plaintiff,

                 -against-

SASLOVSKY, ESQ. et al.,

                                    Defendants.
-------------------------------------------------------x

                                                    ORDER

                 The Court has received and reviewed Plaintiff’s “Emergency Motion to Recuse

(Disqualify) the Judge(s)” dated October 1, 2020, and Plaintiff’s request for a Temporary

Restraining Order pending consideration of that motion. (Docket Entry Nos. 57, 124, 125.) To

the extent Plaintiff requests review by the Department of Justice or the Administrative Office of

the U.S. Courts of the facts underlying her allegations of misconduct by the Court, the requests are

improperly directed to this Court. This Court cannot grant those requests. Plaintiff may wish to

direct applications or communications to those other government entities.

                 To the extent Plaintiff requests disqualification of this Court pursuant to 28 U.S.C.

section 351 et seq. (Docket Entry No. 124, at 1-2), Plaintiff’s filing is improperly directed to this



SUN - RECUSE ORD V3.DOCX                                   VERSION OCTOBER 9, 2020                  1
        Case 1:19-cv-10858-LTS-SN Document 61 Filed 10/09/20 Page 2 of 3




Court. 28 U.S.C. section 351(a) provides that a complaint that a judge has engaged in prejudicial

conduct may be filed with the “clerk of the court of appeals for the circuit.” Plaintiff may wish to

direct her complaint accordingly.

               Plaintiff also requests recusal based on her allegations of bias of the Court, and a

temporary restraining order pending consideration of her motion. (Docket Entry No. 124, at 2;

Docket Entry Nos. 57 and 125, at 1.) Plaintiff’s request for recusal is denied, as Plaintiff has not

identified any proper ground for the accusation of bias and any investigation of that accusation

would take place separately from proceedings in this case. Disagreement with a litigant’s legal

position is not an indication of improper bias on the part of the Court. See Liteky v. U.S., 510 U.S.

540, 555 (1994) (“judicial rulings alone almost never constitute a valid basis for a bias or partiality

motion”); U.S. v. Colon, 961 F.2d 41, 44 (2d Cir. 1992) (“earlier adverse rulings, without more,

do not provide a reasonable basis for questioning a judge’s impartiality”). Accordingly, a series

of adverse rulings does not establish bias or, indeed, a reasonable basis for questioning the

impartiality of the Court. See 28 U.S.C. §§ 455(a), (b)(1). Nor is there any factual basis for

Plaintiff’s allegation of any personal friendship between the undersigned and defendant Mo or any

member of Mo’s family.          Plaintiff’s request for a temporary restraining order pending

consideration of her motion, insofar as it is directed to this Court, is therefore denied as moot.

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied for purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444 (1962).

               This order resolves Docket Entry Numbers 124 and 125 in the 18-CIV-11002

matter, and Docket Entry Number 57 in the 19-CIV-10858 matter. The Clerk of Court is




SUN - RECUSE ORD V3.DOCX                           VERSION OCTOBER 9, 2020                           2
        Case 1:19-cv-10858-LTS-SN Document 61 Filed 10/09/20 Page 3 of 3




respectfully directed to file a copy of this order in each of the above-captioned matters. Chambers

will provide a copy of this order to Plaintiff.

               SO ORDERED.

Dated: New York, New York
       Oct. 9, 2020

                                                     _Laura Taylor Swain__ ___
                                                     LAURA TAYLOR SWAIN
                                                     United States District Judge
Copy Emailed to:       Yi Sun, sunyiculture@yahoo.com
Copy Mailed to:        Yi Sun
                       10 East 116th St. Apt 3A
                       New York, NY 10029




SUN - RECUSE ORD V3.DOCX                          VERSION OCTOBER 9, 2020                        3
